Per Curiam.
The appellants’ petition for a reduction of the amount of the supersedeas bond fixed by an order of the Circuit Court for Baltimore County, for a stay of execution and for an order requiring the appellees to furnish bond for costs in this Court came on for hearing, after due notice, and said petition, the appellees’ answer thereto, the appellants’ replication to the answer were read and considered and counsel for the appellants were heard.
No argument was presented and no authority was cited in support of the appellants’ claim that the appellees should be *572required to furnish a bond for costs in this Court and we know of none.
The Court is of the opinion that the monetary decree here appealed from constitutes a “judgment” within the definition contained in Rule 5 o of the Maryland Rules and is “a money judgment not otherwise secured” within the meaning of Rule 818 b of the Maryland Rules. The Court is also of the opinion that the amount of the board as fixed by the order of the Circuit Court for Baltimore County dated April 10, 1958, is proper under Rule 818 a, that the furnishing of a bond in a proper amount is a prerequisite to a stay of execution, that to grant either a reduction in the amount of the bond or a stay would deprive the appellees of the protection afforded under the Rules relating to a stay of execution.
In accordance with the above views it is this 13th day of May, 1958, ORDERED by the Court of Appeals of Maryland that the appellants’ petition for a reduction in the amount of the supersedeas bond herein and for a stay of execution and to require a bond for costs to be filed by the appellees be and the same is hereby denied.